IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41538
                         Summary Calendar



EARL TAYLOR, JR.,

                                         Plaintiff-Appellant,

versus

JERRY COOK ET AL.,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:93-CV-12
                        - - - - - - - - - -
                            May 21, 1999

Before REAVLEY, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Earl Taylor, Jr., Texas prisoner # 609594, appeals the

summary-judgment dismissal of his civil rights action filed

pursuant to 42 U.S.C. § 1983.   He contends that the district

court erroneously concluded that the law library at the Fillyaw

Detention Center where he was incarcerated for approximately nine

months was adequate to provide him with meaningful access to the

courts.   While concluding that the library was sufficient to

enable him to file a petition for discretionary review (PDR) with

the Texas Court of Criminal Appeals, he contends, the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-41538
                                 -2-

court failed to consider whether the library was adequate to

enable him to file a petition for state habeas relief.

     Taylor also contends that the district court failed to

consider applicable state law in granting summary judgment.    He

further argues that the district court abused its discretion in

making several procedural rulings.   Specifically, he alleges that

the court abused its discretion in dismissing defendants Cook,

Watson, and Poindexter for lack of service and in refusing to

grant him a default judgment for defendant Powell’s alleged

failure to comply with the district court’s discovery orders.    He

also contends that the district court abused its discretion in

granting defendant Powell an extension within which to file an

answer to Taylor’s complaint.

     This court reviews a grant of summary judgment de novo,

applying the same standard as did the district court.    Guillory

v. Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).

Summary judgment is proper only “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law.”   Fed. R. Civ. P. 56(c).

     Inmates have no general right of access to a law library or

to legal assistance.    Lewis v. Casey, 518 U.S. 343, 351 (1996).

To establish that his right of access to the courts has been

impinged, an inmate must demonstrate that the library’s alleged

inadequacies prevented him from presenting a nonfrivolous legal

claim.   Id.   Taylor has demonstrated neither that the library at
                             No. 97-41538
                                  -3-

the Fillyaw Detention Center was inadequate nor that the

library’s shortcomings stymied his efforts to pursue a PDR or a

petition of habeas relief.

     Taylor has likewise failed to demonstrate that the district

court omitted to apply correct substantive law in granting

summary judgment.   Moreover, the unavailing nature of Taylor’s

underlying claim renders his contentions regarding the district

court’s procedural rulings moot.    Accordingly, the summary-

judgment dismissal of this action is AFFIRMED.